DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO:16 in the reply filed on 01/21/2022 is acknowledged.
Status of the Claims
Claims 1-5, 8-10, 14-15, 19, 21-23, 26-29, 44-45 are pending.
Claims 23, 29 and 44-45 are withdrawn as being directed to a non-elected species.
Claims 1-5, 8-10, 14-15, 19, 21-22, 26-28 are examined herein.
Improper Markush Grouping
Claims 1, 2 and 22 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of Claims 1, 2 and 22 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The claims recite groupings of polypeptides, the sequences of which are represented by sequence identifiers. The polypeptides do not share a single structural similarity because the structures of the polypeptides as represented by the sequences are entirely distinct – for example SEQ ID NOs:14 and 15 do not share any detectable similarity with respect to their sequences.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 14-15, 19, 21-22, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a method of modifying maturity of a rice plant, the method comprising introducing one or more nucleotide modifications through a targeted DNA modification at a genomic locus of the rice plant, and modified rice plants, wherein (a) the genomic locus comprises a polynucleotide involved in flowering time regulation (FTR) encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NO:16 (elected herein).  The claims further recite the functions of the absence of a substantial reduction in grain yield (Claim 3), the maturity of the rice plant is delayed by about 5% to about 50% (Claim 5), the stature of the rice plant is not significantly altered (Claim 8, 26), the targeted DNA modification of the rice plant does not substantially alter root architecture of the plant or does not significantly increase root lodging (Claim 9, 27), the rice plant exhibits first flowering about 5 to 15 days earlier than the control plant (Claim 10, 28).  Essential to the subject matter of the claims are modifications to the gene locus encoding polypeptides with at least 90% identity to SEQ ID NO:16 that can produce the required phenotypes.  
	Applicant describes the sequence of SEQ ID NO:16 as a representative of the polypeptides within the 90% interval as required by the claims.  A search of the art reveals several polypeptides from rice that share at least 97% identity to SEQ ID NO:16 that may be isoforms of the polypeptide of SEQ ID NO:16, or polypeptides with related functions.  Applicant describes the results of experiments wherein a significant portion of the gene encoding SEQ ID NO:16 was deleted using a gene editing approach (causing an apparent total knockout), wherein the resultant plants exhibited a reduced time to flowering (Table 7, p. 42).  
	Applicant does not describe the genus of modifications to the gene locus encoding polypeptides sharing 90% identity to SEQ ID NO:16 that can produce the required functions – phenotypes exhibited by the plants comprising the modified loci.  The modifications can encompass any changes to the nucleotides in coding and non-coding and regulatory regions operably liked to the locus.  Xue et al. (Nature genetics 40.6 (2008): 761-767) teaches the identification of the Ghd7 gene locus in rice, which appears to correspond to the gene locus encoding SEQ ID NO:16.  An alignment of the Ghd7 polypeptide and the instant SEQ ID NO:16, showing that the sequences share 100% identity over 89% of the length of the polypeptide is as follows:
Score
Expect
Method
Identities
Positives
Gaps
525 bits(1351)
0.0
Compositional matrix adjust.
257/257(100%)
257/257(100%)
0/257(0%)



Query  31   MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  90
            MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND
Sbjct  1    MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  60

Query  91   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  150
            GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL
Sbjct  61   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  120

Query  151  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  210
            GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP
Sbjct  121  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  180

Query  211  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  270
            NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP
Sbjct  181  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  240

Query  271  PSTYVDPSRLELGQWFR  287
            PSTYVDPSRLELGQWFR
Sbjct  241  PSTYVDPSRLELGQWFR  257

Although the instant SEQ ID NO:16 has as additional 30 amino acids appended to the N-terminal portion of the Ghd7 polypeptide, an analysis of the genomic region comprising the Ghd7 gene shows that the two loci correspond.  Xue et al. teaches that the Ghd7 gene has a strong effect on the regulation of flowering time in rice.  Xue et al. teaches that the coding sequence of the Ghd7 gene varies between different strains of rice and some of the alleles produce significant effects on the heading dates of rice hybrids and other strains comprising the alleles after introgression.  Xue et al. teaches that, for example, the Zhenshan 97 Ghd7 allele has a large deletion plus a large insertion relative to Nipponbare, producing what appears to be a null allele.  Xue et al. teaches that Zhenshan 97 flowers earlier than other rice varieties such as Nipponbare and that the Zhenshan 97 Ghd7 allele confers early flowering in hybrids and other lines wherein the allele had been introgressed.  (p. 764 right col. ¶ 2 – p. 765 right col. ¶ 2, Supp. Table 4-5, Supp. Figure 2).  The prior art otherwise does not appear to teach a structure-function relationship with respect any regulatory or non-coding regions and the functions of the polypeptide encoded by the Ghd7 locus as required by the claims.  Further, other than the limited amino acid changes and their effects as taught by Xue et al., the prior art is silent as to how changes to the structures of the polypeptide of SEQ ID NO:16/GHD7 produce effects with respect to flowering or the other phenotypes recited by Applicant in the claims.  Because the instant disclosure only describes effects produces by generating null alleles, the instant disclosure fails to remedy the deficiencies of the prior art.  As such, one of ordinary skill in the art would not have recognized that Applicant was in possession of the invention across the genus of embodiments as encompassed by the claims.  
Hence, Applicant has not, in fact, described the invention within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 1-5, 8-10, 14-15, 19, 21-22, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the recited methods and making the claimed plants wherein the modification to the genomic locus is a knockout or null allele, does not reasonably provide enablement for performing the method steps and making the claimed plants across the scope of the claims.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a method of modifying maturity of a rice plant, the method comprising introducing one or more nucleotide modifications through a targeted DNA modification at a genomic locus of the rice plant, and modified rice plants, wherein (a) the genomic locus comprises a polynucleotide involved in flowering time regulation (FTR) encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NO:16 (elected herein).  The claims further recite the functions of the absence of a substantial reduction in grain yield (Claim 3), the maturity of the rice plant is delayed by about 5% to about 50% (Claim 5), the stature of the rice plant is not significantly altered (Claim 8, 26), the targeted DNA modification of the rice plant does not substantially alter root architecture of the plant or does not significantly increase root lodging (Claim 9, 27), the rice plant exhibits first flowering about 5 to 15 days earlier than the control plant (Claim 10, 28).  Essential to the subject matter of the claims are modifications to the gene locus encoding polypeptides with at least 90% identity to SEQ ID NO:16 that can produce the required phenotypes.  
	Applicant teaches the sequence of SEQ ID NO:16 as a representative of the polypeptides within the 90% interval as required by the claims.  A search of the art reveals several polypeptides from rice that share at least 97% identity to SEQ ID NO:16 that may be isoforms of the polypeptide of SEQ ID NO:16, or polypeptides with related functions.  Applicant teaches working examples wherein a significant portion of the gene encoding SEQ ID NO:16 was deleted using a gene editing approach (causing an apparent total knockout), wherein the resultant plants exhibited a reduced time to flowering (Table 7, p. 42).  
	Applicant does not teach how to perform the steps of the claimed invention or make the claimed plants across the scope of the claims without undue experimentation.  The modifications encompass any changes to the nucleotides in coding and non-coding and regulatory regions operably liked to the locus.  Xue et al. (Nature genetics 40.6 (2008): 761-767) teaches the identification of the Ghd7 gene locus in rice, which appears to correspond to the gene locus encoding SEQ ID NO:16.  An alignment of the Ghd7 polypeptide and the instant SEQ ID NO:16, showing that the sequences share 100% identity over 89% of the length of the polypeptide is as follows:
Score
Expect
Method
Identities
Positives
Gaps
525 bits(1351)
0.0
Compositional matrix adjust.
257/257(100%)
257/257(100%)
0/257(0%)



Query  31   MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  90
            MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND
Sbjct  1    MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  60

Query  91   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  150
            GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL
Sbjct  61   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  120

Query  151  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  210
            GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP
Sbjct  121  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  180

Query  211  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  270
            NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP
Sbjct  181  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  240

Query  271  PSTYVDPSRLELGQWFR  287
            PSTYVDPSRLELGQWFR
Sbjct  241  PSTYVDPSRLELGQWFR  257

Although the instant SEQ ID NO:16 has as additional 30 amino acids appended to the N-terminal portion of the Ghd7 polypeptide, an analysis of the genomic region comprising the Ghd7 gene shows that the two loci correspond.  Xue et al. teaches that the Ghd7 gene has a strong effect on the regulation of flowering time in rice.  Xue et al. teaches that the coding sequence of the Ghd7 gene varies between different strains of rice and some of the alleles produce significant effects on the heading dates of rice hybrids and other strains comprising the alleles after introgression.  Xue et al. teaches that, for example, the Zhenshan 97 Ghd7 allele has a large deletion plus a large insertion relative to Nipponbare, producing what appears to be a null allele.  Xue et al. teaches that Zhenshan 97 flowers earlier than other rice varieties such as Nipponbare and that the Zhenshan 97 Ghd7 allele confers early flowering in hybrids and other lines wherein the allele had been introgressed.  (p. 764 right col. ¶ 2 – p. 765 right col. ¶ 2, Supp. Table 4-5, Supp. Figure 2).  The prior art otherwise does not appear to teach a structure-function relationship with respect any regulatory or non-coding regions and the functions of the polypeptide encoded by the Ghd7 locus as required by the claims.  Further, other than the limited amino acid changes and their effects as taught by Xue et al., the prior art is silent as to how changes to the structures of the polypeptide of SEQ ID NO:16/GHD7 produce effects with respect to flowering or the other phenotypes recited by Applicant in the claims.  Because the instant disclosure only teaches working examples wherein effects are produced by generating null alleles, the instant disclosure fails to remedy the deficiencies of the prior art.  As such, the scope of modifications that would produce the recited phenotypic effects are unpredictable and it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
	Claims 3, 8, 9, 26 and 27 are further rejected as requiring phenotypes wherein no evidence has been provided that modulation of the Ghd7 locus will produce the required phenotypes.   The claims recite the functions of the absence of a substantial reduction in grain yield (Claim 3), the stature of the rice plant is not significantly altered (Claim 8, 26), the targeted DNA modification of the rice plant does not substantially alter root architecture of the plant or does not significantly increase root lodging (Claim 9, 27).  It is unclear how any modulation of the recited gene locus that modulates maturity would alter or preserve grain yield, stature, root architecture and lodging.  Xue et al., shows that Ghd7 expression is coupled to flowering time, yield per plant and stature and it is unclear how modification of the Ghd7 locus to modulate maturity would leave these other traits unaffected – that is, it is not clear if such phenotypes (which may be achievable with modification of some of the other polypeptides recited by the claims) are achievable with modification of the Ghd7 locus wherein maturity is modified – that is it is unclear how/if the traits can be uncoupled and Applicant has not provided any evidence in support of the claimed traits.  As such, the claims do not appear to be enabled in the combinations as required by the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5,10, 14-15, 19, 21-22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Nature genetics 40.6 (2008): 761-767) in view of Chung et al. (Plant molecular biology 26.2 (1994): 657-665) and Shi et al. (Plant biotechnology journal 15.2 (2017): 207-216).  
Applicant claims a method of modifying maturity of a rice plant, the method comprising introducing one or more nucleotide modifications through a targeted DNA modification at a genomic locus of the rice plant, wherein (a) the genomic locus comprises a polynucleotide involved in flowering time regulation (FTR) encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs:14-26 (SEQ ID NO:16 elected herein) and (b) wherein the maturity of the rice plant is modulated compared to a control rice plant not comprising the one or more introduced DNA modifications (Claim 1), the method of claim 1, wherein the rice plant exhibits early maturity when the targeted DNA modification results in reduced expression or activity of the polypeptide comprising an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 14-21 (Claim 2), the method of claim 1, wherein the one or more nucleotide modifications target more than one distinct genomic loci that are involved in the flowing time regulation of the rice plant (Claim 4), the method of claim 1, wherein the maturity of the rice plant is delayed by about 5% to about 50% compared to the control rice plant as measured  by the number of days to first or 50% flowering or panicle emergence or panicle initiation (Claim 5), the method of claim 1, wherein the rice plant exhibits first flowering about 5 to 15 days earlier than the control plant (Claim 10), the method of claim 1, wherein the targeted DNA modification is selected from the group consisting of insertion, deletion, single nucleotide polymorphism (SNP), and a polynucleotide modification, such that the expression of the FTR polynucleotide is reduced or affected (Claim 14), the method of claim 1, wherein the targeted DNA modification targets the genomic locus of the FTR polynucleotide such that the one or more nucleotide modifications are present within (a) the same coding region; (b) non- coding region; (c) regulatory sequence; or (d) untranslated region, of an endogenous polynucleotide encoding a polypeptide that is involved in maturity (Claim 15), the method of claim 1, wherein the targeted DNA modification reduces expression of the polynucleotide, reduces transcriptional activity of the polypeptide encoded by the polynucleotide, generates one or more alternative spliced variants of the polynucleotide, deletes one or more DNA binding domains, introduces a frameshift mutation in one or more exons of the polynucleotide, deletes a substantial portion of the polynucleotide, deletes a full-length open reading frame of the polynucleotide, represses an enhancer motif present within a regulatory region encoding the polynucleotide, or modifies one or more nucleotides of a regulatory element operably linked to the polynucleotide, or any combination thereof (Claim 19), the method of claim 1, wherein the targeted DNA modification is introduced through a genome modification technique comprising a polynucleotide-guided endonuclease (Claim 21). 
 	Applicant further claims a rice plant exhibiting early maturity comprising a modified genomic locus involved in flowering time regulation (FTR), wherein the genomic locus comprises one or more introduced mutations compared to a control plant and wherein the FTR genomic locus encodes a polypeptide that is at least 90% identical to the amino acid sequence selected from the group consisting of SEQ ID NOS: 14- 21 (Claim 22), the rice plant of claim 22, wherein the rice plant exhibits early maturity in a range of about 5 to 15 days as measured by first flowering timing (Claim 28).
Xue et al. (Nature genetics 40.6 (2008): 761-767) teaches the identification of the Ghd7 gene locus in rice, which appears to correspond to the gene locus encoding SEQ ID NO:16.  An alignment of the Ghd7 polypeptide and the instant SEQ ID NO:16, showing that the sequences share 100% identity over 89% of the length of the polypeptide is as follows:
Score
Expect
Method
Identities
Positives
Gaps
525 bits(1351)
0.0
Compositional matrix adjust.
257/257(100%)
257/257(100%)
0/257(0%)



Query  31   MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  90
            MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND
Sbjct  1    MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  60

Query  91   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  150
            GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL
Sbjct  61   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  120

Query  151  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  210
            GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP
Sbjct  121  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  180

Query  211  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  270
            NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP
Sbjct  181  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  240

Query  271  PSTYVDPSRLELGQWFR  287
            PSTYVDPSRLELGQWFR
Sbjct  241  PSTYVDPSRLELGQWFR  257

Although the instant SEQ ID NO:16 has as additional 30 amino acids appended to the N-terminal portion of the Ghd7 polypeptide, an analysis of the genomic region comprising the Ghd7 gene shows that the two loci correspond.  Xue et al. teaches that the Ghd7 gene has a strong effect on the regulation of flowering time in rice.  Xue et al. teaches that the coding sequence of the Ghd7 gene varies between different strains of rice and some of the alleles produce significant effects on the heading dates of rice hybrids and other strains comprising the alleles after introgression.  Xue et al. teaches that, for example, the Zhenshan 97 Ghd7 allele has a large deletion plus a large insertion relative to Nipponbare, producing what appears to be a null allele.  Xue et al. teaches that Zhenshan 97 flowers earlier than other rice varieties such as Nipponbare and that the Zhenshan 97 Ghd7 allele confers early flowering in hybrids and other lines wherein the allele had been introgressed.  (p. 764 right col. ¶ 2 – p. 765 right col. ¶ 2, Supp. Table 4-5, Supp. Figure 2).  Xue et al. teaches that the Zhenshan 97 Ghd7 allele can cause flowering approximately 15-25 days earlier than other alleles.  (Supp. Figure 2).  Given that flowering time is controlled by a variety of factors such as temperature and day length, and varies naturally between varieties, the acceleration of maturity as conveyed by the Zhenshan 97 Ghd7 allele reasonably reads on the requirement that the rice plant exhibits early maturity in a range of about 5 to 15 days as measured by first flowering timing.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).  
Chung et al. (Plant molecular biology 26.2 (1994): 657-665) teaches exogenous overexpression of the OsMADS1 gene in plants to accelerate maturity, and that early flowering (and dwarfism) in rice is an important agronomic trait since a balance between vegetative and reproductive growth is a crucial factor that controls crop yields.  (p. 661 right col. ¶ 1 – p. 663 left col. ¶ 1, p. 664 left col. ¶ 3).  
Shi et al. (Plant biotechnology journal 15.2 (2017): 207-216) teaches techniques of making ARGOS8 gene variants in maize using the endonuclease CRISPR/CAS9 system and also using a technique of in vivo promoter replacement/ insertion to increase ARGOS8 gene expression.  (p. 208 right col. ¶ 2 – p. 210 right col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the methods of introgressing Zhenshan 97 Ghd7 alleles into different rice varieties, causing early flowering such that the same effect is obtained by directly modifying the Ghd7 locus using techniques as taught by the prior art including the endonuclease-based targeted genome modification system as taught by Shi et al. to produce knock-out mutants, deleting a portion of the gene as taught by Xue et al. and thereby reducing expression of the gene product.  One having ordinary skill in the art would have been motivated to do this because the targeted mutation techniques as taught by Shi et al. merely represent an alternative means to achieve the same results as those achieved by Xue et al. and Chung et al. teaches that early flowering (and dwarfism) in rice is an important agronomic trait since a balance between vegetative and reproductive growth is a crucial factor that controls crop yields.  Because Xue et al. clearly teaches that expression of Ghd7 is linked to critical agricultural traits in rice including yield, plant height and maturity, one would have been motivated to alter the expression of this gene, including increasing expression in some lines (as Xue et al, teaches that increasing expression of Ghd7 increases yield per plant) and decreasing expression in others to produce rice plants with altered agronomic traits.  It would have been further obvious to similarly alter the expression of another gene such as OsMADS1 as taught by Chung et al. to modulate flowering time.  It would have been obvious to do so in view of the principle as set forth in MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In view of this principle, it would have been obvious to modify a different locus known to affect the same function (maturity) to achieve a combined effect of modulating flowering time.  As such the claims are obvious in view of the teachings of the prior art.  
	
Conclusion
No claims are allowed.
Claims 3, 8, 9, 26 and 27 appear to be free of the prior art.  The closest art is Xue et al. (Nature genetics 40.6 (2008): 761-767), the teachings of which are set forth previously herein.  However, as set forth in the enablement rejection previously herein, the prior art does not teach that alterations in the expression or activity of Ghd7 in rice can produce the traits as recited in the claims, wherein maturity is also modulated, and the instant disclosure provides no teachings with respect to the recited traits in the context of the claimed subject matter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662